Exhibit July 24, Securities and Exchange Commission 100 F Street, N.E. Washington, D.C. 20549 Re:Burlington Northern Santa Fe Corporation Registration Statement on Form S-3 (No. 333-130214) Registration Statements on Form S-8 (No. 33-62829) (No. 33-62835) (No. 33-63249) (No. 333-03275) (No. 333-03277) (No. 333-19241) (No. 333-77615) (No. 333-59854) (No. 333-108384) (No. 333-118732) (No. 333-133434) (No. 333-135893) (No. 333-135894) (No. 333-135897) Commissioners: We are aware that our report dated July 23, 2008 on our review of the consolidated interim financial information of Burlington Northern Santa Fe Corporation (the “Company”) for the three and six month periods ended June 30, 2008 and 2007 and included in the Company’s quarterly report on Form 10-Q for the quarter ended June 30, 2008 is incorporated by reference in the Registration Statements referred to above. Yours very truly, /s/ PricewaterhouseCoopers LLP E-3
